Citation Nr: 1502458	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction resides with the Louisville, Kentucky RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a March 2012 Board videoconference hearing; the hearing transcript is of record.

By way of procedural background, in an April 2013 decision, the Board denied the following issues: (1) service connection for right knee degenerative joint disease; (2) service connection for left knee degenerative joint disease; (3) a reopened claim for service connection for a low back disability; (4) service connection for hemangiomas; (5) service connection for headaches; (6) service connection for hepatitis C; (7) service connection for a respiratory disorder; (8) service connection for hypertension, to include as secondary to service-connected diabetes mellitus; 
(9) an increased disability rating for diabetes mellitus type II, in excess of 20 percent prior to June 16, 2011, and in excess of 40 percent from June 16, 2011; and (10) entitlement to helpless child benefits on the basis of permanent incapacity for self-support for prior to attaining the age of 18 years.  The Board also remanded the issue of service connection for gastroparesis, to include as secondary to service-connected diabetes mellitus.

In a subsequent June 2013 rating decision, the RO granted service connection for gastroparesis as secondary to service-connected diabetes mellitus; accordingly, that issue is no longer before the Board for consideration. 

As to the remaining 10 issues denied by the Board in the April 2013 decision, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Joint Motion for Remand (JMR), the parties agreed to withdraw the appeal of the Board's denial of all issues except for the issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  In a January 2014 Order, the Court vacated and remanded for adjudication in accordance with the JMR the Board's April 2013 decision as it pertained to the issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The remaining issues were dismissed by the Court.

The issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus was then remanded by the Board in May 2014 in order to obtain a medical opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed hypertension was etiologically related to his exposure to herbicides in the Republic of Vietnam.  This was accomplished, and the claim was readjudicated in a September 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension.

2.  The Veteran served in the Republic of Vietnam from August 1979 to May 1971 and is presumed to have been exposed to herbicides.

3.  Hypertension was not chronic in service and did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of hypertension have not been continuous since service separation.

5.  The Veteran's hypertension is not etiologically related to the in-service herbicide exposure.

6.  Hypertension is not caused by, the result of, or aggravated by the service-connected diabetes mellitus disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 


The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In February 2004 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. 

While the February 2004 notice letter, which addressed service connection for hypertension, did not include provisions for disability ratings and for the effective date of the claim, the RO cured the VCAA notice deficiency by issuing the corrective notice in March 2006 and by readjudicating the case in an August 2010 statement of the case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  Other notice letters dated in May 2006, April 2007, and June 2007 VCAA also included provisions for disability ratings and for the effective date of the claim.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, VA examinations, SSA medical records, and the Veteran's statements and testimony. 

The Veteran was afforded VA examinations in April 2004 and November 2010 that addressed the claim for service connection for hypertension, to include as secondary to diabetes mellitus.  Pursuant to the Board's May 2014 remand directive, a medical opinion was obtained in June 2014 regarding whether the Veteran's hypertension was etiologically related to his exposure to herbicides in the Republic of Vietnam during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained are adequate as they were predicated on an examination and interview of the Veteran, a review of the claims file to include relevant findings from service treatment records and post-service treatment records, considered the Veteran's lay statements with regard to his in-service history and present symptoms, and the VA examiners provided adequate rational for the opinions rendered based on an accurate factual history consistent with the Board's own findings.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii). 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

During the March 2012 Board videoconference hearing, the Veteran's representative suggested that all of the Veteran's conditions were related to service, to include his exposure to herbicides in service.  See March 2012 Board Hearing Transcript at pg. 3.  The Veteran has also claimed that hypertension is secondary to the service-connected diabetes mellitus, type II disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension, to include as due to exposure to herbicides and as secondary to the service-connected diabetes mellitus disability.

The Veteran's form DD-214 shows that he had service in Vietnam from August 1970 to May 1971; thus, the Veteran is presumed to have been exposed to a herbicide agent during service.

VA treatment records reflect a diagnosis of hypertension beginning in August 2001 and private treatment records reflect a diagnosis of hypertension since May 2002.

Although the Board finds that the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, hypertension is not among the diseases listed under 38 C.F.R. § 3.309(e) (2014), for which presumptive service connection based on herbicide exposure is available.  As such, the Board finds that presumptive service connection for hypertension based on exposure to herbicides in service is not warranted. 

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Service treatment records contain no complaints, diagnoses, or treatment related to hypertension in service.  A January 1972 service separation examination reflects a blood pressure reading of 116/66; hypertension was not indicated.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2014) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  As such, the Board finds that hypertension was not chronic in service.

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  The Veteran was not diagnosed with hypertension until 2001, 29 years after separation from service.  VA treatment records reflect a diagnosis of hypertension beginning in August 2001 and private treatment records reflect a diagnosis of hypertension since May 2002.  During a November 2010 VA examination, the Veteran reported that hypertension was diagnosed after 2000, but he was unsure of the exact year of the diagnosis.  

The Board next finds that the Veteran's hypertension is not etiologically related to the in-service herbicide exposure.  See Combee, 34 F.3d at 1043-44.  In the December 2013 JMR, the parties referenced the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci., of Med., Veterans & Agent Orange: Update 2010 (2011).  

Pursuant to the Board's May 2014 remand directive, a medical opinion was obtained in June 2014 in order to assist in determining whether the Veteran's hypertension was etiologically related to his exposure to herbicides in the Republic of Vietnam during service.  The June 2014 examiner stated that the Veteran's service treatment records did not show hypertension in service.  Current medical records showed that the Veteran's blood pressure was well-controlled and he was on medication.  Over the years, the Veteran was noted to have mild elevations in blood pressure, and, according to the examiner, these elevations were most likely related to the Veteran's history of cocaine and alcohol abuse.  Also, the Veteran was noted to have other risk factors for hypertension, including a history of obesity, a sedentary lifestyle, and increased sodium intake.  The examiner further stated that, at this time, herbicide exposure in Vietnam was not thought to be a risk factor for hypertension in general.  The examiner noted that the risk factors for hypertension included obesity, sedentary lifestyle, alcohol and tobacco abuse, family history, increased sodium intake, cocaine abuse, etc.  For these reasons, the examiner opined that the Veteran's hypertension was less likely than not related to the in-service herbicide exposure in Vietnam.   

The Board finds the June 2014 VA medical opinion to be highly probative as to whether the Veteran's hypertension is etiologically related to the in-service herbicide exposure on a direct basis.  The examiner reviewed the VBMS file, discussed the medical evidence of record, and provided an opinion support by a well-reasoned rationale.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  

The Board has also considered the Veteran's statements asserting a nexus between his hypertension and the in-service herbicide exposure.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Veteran has also claimed that his currently diagnosed hypertension is secondary to the service-connected diabetes mellitus, type II disability.  The Veteran was afforded two VA examinations in April 2004 to address hypertension and diabetes mellitus.  Both examinations were completed by the same VA examiner.  The claims file was reviewed and a physical examination was conducted.  The VA examiner stated that hypertension was first diagnosed in August 2001 with a diagnosis of borderline hypertension in 1999.  There were no reported symptoms of hypertension, and the Veteran reported that diabetes was diagnosed at approximately the same time.  The VA examiner opined that it was unlikely that hypertension was secondary to diabetes mellitus, reasoning that there was no microvascular disease and no evidence of renal disease.  He additionally reasoned that hypertension was diagnosed at approximately the same time as diabetes.  He stated that for diabetes to give rise to hypertension, diabetes would likely need to be present for nearly 10 years, and he would also have to show evidence of renal disease or microvascular disease.

While the April 2004 VA examiner did not clearly address whether hypertension was aggravated by service-connected diabetes mellitus, a November 2010 VA examination shows that hypertension was not caused by, the result of, or aggravated by diabetes.  The Board finds that the November 2010 VA opinion adequately addressed the question of aggravation.  The November 2010 VA examination for diabetes mellitus included a discussion of the Veteran's medical history as it pertains to hypertension.  The VA examiner opined that hypertension was not the result of, or aggravated by diabetes, reasoning that hypertension due to diabetes typically developed in stage 3 diabetic neuropathy, and the Veteran did not have stage 3 diabetic neuropathy.

The Board finds that the April 2004 and November 2010 VA opinions are probative in this case, and show that hypertension is not proximately due to nor permanently aggravated by service-connected diabetes mellitus.  The April 2004 and November 2010 VA opinions were based on examination and interview of the Veteran, to include a review of the record.  The examiner included reasons and bases for the opinions rendered, and the opinions were based on objective findings from the record and the VA examiners' own expertise.  The Board finds that the two VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that hypertension is not cause or aggravated by the service-connected diabetes mellitus, type II. 

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, was not etiologically related to the in-service herbicide exposure, and is not proximately due to or aggravated by service-connected diabetes mellitus, type II.  A preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as due to exposure to herbicides and secondary to service-connected diabetes mellitus, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


